                  Case 1:19-cr-00486-ER Document 61 Filed 01/22/20 Page 1 of 1



MSF
Meister Seelig & Fein LLP                                                                                Evan L. Lipton
                                                                                                                Partner
                                                                                            Direct Dial (212) 655-351 7
                                                                                                   Fax (2 12) 655-3535
                                                                                                     elfrjj;,nsf:/aw. com


                                                     January 22, 2020



      ByECF
      Hon. Edgardo Ramos
      United States District Judge
      Thorgood Marshall United States Courthouse
      40 Fo ley Square
      New York, NY 10007

                            Re:     United States v. Donald Blakstad, 19 Cr. 486 (ER)
      Dear Judge Ramos:

               I write on behalf of Donald Blakstad, with the consent of the government (A.U.S.A.
      Imperatore), to respectfully request the adjournment of the status conference in this matter,
      currently scheduled for January 24, 2020, to February 26, 2020. The reasons for this request are:
      (1) Mr. Blakstad's lead counsel, Eugene Iredale, is unavailable on the current date because of
      motion hearings in a California state matter, and wishes to be present to argue the motions he has
      filed in this matter, and (2) Mr. Iredale intends to supplement the pre-trial motions to address the
      new charges in the superseding indictment.

              Thank you for your consideration of this application.

                                                 Respectfully yours,

                                                      /s/ ELL
                                                 Evan L. Lipton
                                            Counsel to Donald Blakstad


      Cc:      Eugene Iredale
               Edward Imperatore, Assistant United States Attorney
               (by email)




  125 Park Avenue , 7th Floor, New York , NY 10017   I   Phone (212) 655-3500   I   Fax (212) 655-3535   I   meisterseelig.com
